DETAILED ACTION

Response to Arguments
Applicant's arguments (“REMARKS”) filed April 8, 2021 have been fully considered and are persuasive/moot in view of a new ground of rejection.
Claims 1-20 are currently pending. Claims 1-5, 7, 11, 12, and 14-17 were amended.
The previous objections of claims 4, 5, and 12 for minor informalities have been withdrawn in view of the claim amendments. However, the amendments to the claims have raised additional informalities. See Claim Objections below for details.
The previous rejection of claims 1-20 under 35 U.S.C. 112(b) as being indefinite has been withdrawn in view of the claim amendments. However, the amendments to the claims have raised new issues regarding indefiniteness. See Claim Rejections - 35 USC § 112 below for details.

Claim Objections
Claims 3, 4, and 12 are objected to because of the following informalities:
Claim 3 should be corrected to: “…where an authentication of the user device by the target device 
Claim 4 should be corrected to: “…a signature made by the corresponding private key using an asymmetric signature algorithm that matches the public key…”
using authentication credentials for …”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites: “a signature made by the corresponding private key using an asymmetric signature algorithm matches the public key” and is dependent on claims 1 and 3. However, parent claim 1 recites two distinct public keys: “a target device public key” and “a user device public key”. It is unclear to which public key claim 4 is referencing.
Claim 14 recites: “creating a user device crypto-identity” and subsequently “assigning a user device crypto-identity”. It is unclear if these crypto-identities are supposedly distinct or the same. 


Allowable Subject Matter
Claims 1-3 and 5-13 are allowable pending correction to the informalities discussed earlier. The prior arts on record do not teach, or suggest, each and every feature of the claimed invention as a whole. See the relevant prior arts discussed in the previous Office Action. See also additional relevant prior arts to the claimed invention in the following section.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0026185: An authorization server issues cryptographic communication rights (certificates, tickets, or other tokens) to constrained devices (e.g. IoT devices). The rights enable the constrained devices to cryptographically exchange information signed by the authorization server. See [0021], [0034], and Fig. 3.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        6-11-2021